t c memo united_states tax_court hewlett-packard company and consolidated subsidiaries commissioner of internal revenue respondent petitioner v docket nos filed date p purchased an interest in a foreign_corporation in a separate foreign shareholder held an interest in the foreign_corporation that was four times greater than p’s the foreign corporation’s business activities were effectively limited by its articles of incorporation and a shareholders agreement to include only the purchase of contingent_interest notes from the separate foreign shareholder as part of p’s acquisition of its interest in the foreign_corporation p contemporaneously purchased a put option from the separate foreign shareholder the option gave p the right to put its shares in the foreign_corporation to the foreign shareholder in date or date or upon the occurrence of particular events that were beyond the control of the parties the put amount was defined as the fair_market_value of the shares on the respective option exercise dates the put agreement was referenced in the shareholders agreement to which the foreign_corporation was a party the shareholders agreement also afforded p upon the occurrence of certain events the exclusive authority to convene a shareholders meeting at which the shareholders could cause the foreign_corporation to reduce its capital in order to redeem or repurchase p’s shares or cause the foreign_corporation to dissolve p anticipated receiving dividends from its investment in the foreign_corporation and claiming substantial direct and indirect foreign tax_credits associated with those distributions held p’s investment in the foreign_corporation is more appropriately characterized as a loan for federal_income_tax purposes held further p is not entitled to deduct a capital_loss in connection with its exit from the transaction albert h turkus alan j j swirski david j sotos patrick evans david w foster and lauren d laitin for petitioner jill a frisch anne hintermeister caroline t chen and vincenza a taverna-ciarlo for respondent memorandum findings_of_fact and opinion goeke judge respondent issued two notices of deficiency to petitioner one for its and tax years and the other for its tax_year which in part disallowed foreign tax_credits claimed for the tax years at issue as well as a dollar_figure capital_loss petitioner claimed for its tax_year the foreign tax_credits claimed were subject_to certain limitations and were not actually used to reduce petitioner’s federal_income_tax liabilities for those years corresponding adjustments to income under section did however increase petitioner’s alternative_minimum_tax liabilities for all three years in issue respondent did not reverse petitioner’s sec_78 income in the notices of deficiency the parties submit three issues for decision whether petitioner’s investment in the foreign_entity foppingadreef fop is more appropriately characterized as debt rather than equity whether petitioner’s investment in fop was a sham under the economic_substance_doctrine whether fop should be treated as a conduit_entity under the step- transaction doctrine and the transaction recharacterized as a direct loan from petitioner to abn amro bank n v abn we hold that petitioner’s investment in fop is more appropriately characterized as debt for federal_income_tax purposes and that petitioner is not 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure entitled to deduct a capital_loss for the sale of his interest in fop we need not consider the remaining issues as our holding renders them moot findings_of_fact some of the facts have been stipulated and those facts are incorporated herein by reference petitioner hewlett-packard co consolidated subsidiaries hp is a company organized under the laws of the state of delaware at all relevant times hp maintained its principal corporate offices in palo alto california i genesis of the fop transaction in june or july of robert findling a financial engineer employed by aig-financial products corp aig-fp a subsidiary of american international group inc aig approached members of aig-fp’s transactions development group tdg to discuss the possibility of engaging in a u s -dollar-linked netherlands guilder stepped coupon contingent_interest note cin transaction mr findling understood that at that time most countries in europe including the netherlands had income_recognition rules for contingent_interest that were different from the rules that applied for u s federal_income_tax purposes mr findling believed this asymmetric treatment provided aig-fp with an opportunity to model a foreign investment that would generate a stream of preferred dividends and produce significant foreign tax_credits the contemplated transaction would require aig-fp to transfer capital to a newly formed european entity in exchange for preferred_stock and warrants to purchase additional stock a separate european financial_institution would simultaneously acquire common_stock in the newly formed entity in an amount four times greater than aig-fp’s initial investment immediately thereafter the new entity would lend money to the european financial_institution in exchange for cins most of the interest on the notes received by the new entity would then be distributed to aig-fp through periodic dividends the transaction in theory would enable the financial_institution co- investor to obtain below-market funding with favorable regulatory treatment aig-fp would in turn profit through the receipt of dividends and claim indirect foreign tax_credits for foreign taxes paid_by the new entity aig-fp ceo and tdg head joseph cassano aig-fp tax director and tdg member richard fabbro and aig-fp lawyer doug poling studied the viability of the transaction and discussed it with andy solomon a lawyer with sullivan cromwell lawyers from the law firms of freshfields and stibbe simont monahan duhot stibbe were also brought in for counsel as the transaction developed mr findling spent most of his time from june or date through date working on the transaction during this period he met with his aig-fp marketing colleagues to identify potential european counterparties with the sophistication the balance_sheet and the capacity to undertake such a transaction he also reviewed financial information with marketing officers worked on spreadsheets to develop overall balance_sheet presentations and participated in meetings with internal and external counsel toward the end of aig-fp management communicated their decision to proceed with the transaction which later became known as the fop transaction to mr findling around the same period aig-fp contacted abn a dutch corporation to gauge its interest in participating in the fop transaction aig-fp believed abn would be a worthwhile counterparty in part because abn was a large and financially secure banking group during negotiations with abn aig-fp represented that it would remain a principal in the transaction however it remained open to selling its interest to an unrelated third party sometime in the future in response to aig-fp’s initial communications abn began its own internal review of the transaction including an evaluation by abn’s ethics committee typically the ethics committee reviewed all abn transactions with complex tax economic or accounting elements and all transactions that posed a reputational risk to the bank abn’s internal policy was that if a transaction did not meet the ethics committee’s standards abn would not participate in the transaction regardless of the benefits generally in order for a transaction to be approved by the ethics committee the transaction had to have an economic purpose noncircular funding flows and viability under pertinent bodies of law the fop transaction in particular was subject_to ethics committee approval because there were distinct tax elements to the transaction and as structured it was not indicative of a traditional lending arrangement ii dutch tax authority revenue_ruling during internal review abn recognized that the transaction posed a dutch tax risk accordingly while still engaged in negotiations with aig-fp abn discussed the transaction with dutch tax authorities and thereafter sought an agreement to secure the future tax treatment of the transaction by letter dated date stibbe on behalf of abn sought to procure a tax ruling from the netherlands tax authority’s office taxation service large companies at amsterdam dutch tax authority the letter requested primarily that all contingent_interest be included in fop’s income and that abn be allowed to correspondingly deduct all such interest the letter also addressed the possibility that abn would acquire the preferred shares held by the u s investor in the future and thereafter fail to pay the contingent_interest on the cins generally for dutch tax purposes the nonpayment of the contingent_interest would have resulted in both a tax loss to fop as the entity would have already recognized such interest and an inclusion of income on the part of abn which would have previously deducted the contingent_interest abn noted however that at the moment of a potential loss in the year in all likelihood aig-fp will no longer be a shareholder of fop and abn will own all shares of fop thereby forming a consolidated fiscal entity accordingly abn requested that if it became a fiscal entity with fop no later than date its inclusion of interest_income would be offset by the loss in fop ultimately the dutch tax authority agreed to these proposed tax consequences and effected a ruling by executing the letter a month after the tax ruling was issued abn requested that it be amended to change in all likelihood to possibly the dutch tax authority agreed to the modification by executing the letter the dutch tax authority was generally bound by its rulings as long as the taxpayer reported tax positions consistent with the pronouncement therefore abn was assured that the entity holding the cins would be able to recognize and pay dutch income taxes on accrued contingent_interest notwithstanding that the total amount of contingent_interest the entity would ever receive was not certain nonetheless both hp’s and respondent’s dutch tax law experts testified at trial that fop was generally permitted under dutch tax law principles to annually accrue contingent_interest from to moreover the experts agreed that fop was very likely required to accrue at least some of the contingent_interest in those years iii abn approval of the transaction following internal review of the transaction and the receipt of the dutch tax ruling abn’s ethics committee approved the transaction thereafter aig-fp and abn negotiated the remaining terms and began the process of documenting the transaction putting the proper entities in place and obtaining other regulatory approvals necessary to execute the transaction aig-fp closed the transaction with abn on date abn’s expectation was that at seven years aig-fp would put the shares back to abn and not exercise the warrants accordingly abn treated the transaction for regulatory purposes as likely to terminate in that period iv hp’s interest in fop after initial discussions with abn but before the closing of the transaction aig-fp decided to investigate whether the fop transaction should be made available to aig-fp clients aig-fp understood that in order for the transaction to be marketable it would need to be reviewed by others to ensure that it had broader appeal shortly thereafter paul oosterhuis an attorney from the law firm of skadden arps skadden was retained to assess the legal ramifications of the transaction some minor changes were made to the structure of the transaction after skadden became involved as aig-fp’s counsel aig-fp marketers began researching which of their clients were actively seeking investment opportunities those clients’ investment parameters and whether such clients were in a position to use foreign tax_credits aig-fp had previously worked with hp on certain derivative and capital market transactions and had maintained regular contact with hp’s treasury personnel hp was a global company with a large international component more than of its sales occurred outside the united_states and because of a previously entered-into advance_pricing_agreement with respondent which resulted in substantial foreign-source royalty income at low tax_rates it was in an excess limitation position concerning its foreign tax_credits hp’s treasury guidelines also allowed for up to dollar_figure million to be invested in a bank of abn’s credit rating through their continuing business relationship aig-fp recognized hp’s favorable economic position and the fact that it would continue to accumulate substantial foreign-source income in the future aig-fp was also aware of hp’s very high credit quality restrictions for counterparties on account of these unique business considerations aig-fp anticipated that hp might be interested in acquiring its position in fop in the fall of mr findling and john cappetta an aig-fp corporate marketer contacted personnel in hp’s treasury_department and lester ezrati in hp’s tax department to discuss the fop transaction on date and date mr findling and mr cappetta participated in two meetings in palo alto with members of hp’s management team including dave edlund and bob brown from the treasury_department as well as mr ezrati at the first meeting the aig-fp representatives broadly described the structure of fop the potential advantages of the transaction and aig-fp’s simultaneous posturing as both a principal and a potential seller in the investment aig-fp’s transactional summary used to explain the transaction at the meeting reflected that the exit should be via a put option to the dutch bank in year aig-fp representatives also noted that skadden had favorably reviewed the transaction after the initial meeting with aig-fp hp’s management team determined that the transaction warranted further investigation in particular hp’s management wanted to be assured that the transaction comported with their stated investment strategy which focused on balancing the safety liquidity and yield of their investments with the ultimate goal of maximizing shareholder value accordingly the transaction underwent a review and approval process by a core team consisting of mr edlund charles charnas and mr ezrati from the treasury legal and tax departments respectively in connection with their evaluation of the potential fop investment members of the review team had a number of discussions with aig-fp about the investment including certain assumptions that were used in modeling profit projections over the term of the transaction at one point during the review hp requested that aig-fp as a market maker and dealer in capital market and derivatives calculate the probability that the 10-year dutch government bond rate would be below a certain prespecified rate at a date in the future this figure was critical to the calculation of contingent_interest that would be accrued by fop during the course of the investment mr ezrati in evaluating the tax risk associated with the fop investment determined there was a chance that hp would be able to use all the excess_credits and a chance that hp would be limited by the basketing provisions in the regulations and able to claim only credits sufficient to offset its u s taxable_income from fop mr ezrati also did not expect that any dividend that hp would receive in would allow it to claim an indirect_foreign_tax_credit because he recognized that at that point fop would not have any earnings_and_profits for u s tax purposes mr edlund evaluated several aspects of the planned transaction including credit quality liquidity risk and yield the treasury’s investment strategy focused on finding the transaction with the best after-tax yield that complied with hp’s credit criteria standards and liquidity constraints mr edlund considered the projected after-tax returns to be the most important aspect of an investment however he evaluated projected pretax returns as well on large transactions such as the fop transaction hp performed a net present_value npv analysis if foreign tax_credits were not available to hp projections revealed the fop transaction would have a negative npv a negative npv suggested that hp would not engage in the transaction however in most after-tax scenarios examined by hp the fop transaction had substantial positive npv in the tens of millions of dollars robert brown a senior treasury analyst who reported to mr edlund was the primary preparer of the projections which aided in the core team’s evaluation of the fop transaction the projections modeled the following three scenarios a model of the after-tax return to hp from fop base case projection a model of the pretax return to hp from fop pretax projection and a model of an after- tax_return assuming some but not all of the foreign tax_credits were available from the transaction the worst case scenario each of the projections took into account the expected dividends from fop as well as the expected outgoing and incoming swap payments on planned hedging arrangements the pretax projection calculated an annual pre-u s internal_rate_of_return irr of in computing this return mr brown treated the dutch taxes paid_by fop as expenses that reduced hp’s pretax profits and returns if mr brown had not treated the dutch taxes as expenses hp’s pretax returns would have been higher the base case projection revealed an after-u s tax irr of which accounted for the added value to hp of claiming foreign tax_credits arising from the transaction the after-tax npv of the transaction was approximately dollar_figure assuming a discount rate of and a exit the worst case scenario modeled the result of the fop transaction with only a portion of the foreign tax_credits arising from the transaction under this assumption the transaction resulted in an after-u s tax irr of and an npv of negative dollar_figure assuming a discount rate of and a exit the primary difference between the base case projection and the worst case scenario projection was the lower number of foreign tax_credits claimed by hp in the latter scenario projections of and years were also calculated by mr brown nonetheless the base case and worst case scenario projections for those years were flawed because they assumed hp would continue to receive tax_credits if it stayed in the transaction for years after fop’s dutch taxes on contingent_interest would increasingly exceed the actual interest that fop received on the cins fop would have to borrow under a liquidity facility agreement with abn to fund its dutch tax_liability and would have negative earnings_and_profits thereby preventing hp from claiming fop’s dutch taxes as u s foreign tax_credits until the cins matured hp’s treasury_department also evaluated the credit risk to which it would be exposed if it acquired aig-fp’s interest in fop this review focused on abn’s long-term credit ratings in s p moody’s and ica an international rating agency for financial institutions the core team viewed the investment as particularly safe because hp’s preferred_stock would be protected by abn’s significantly larger investment in common_stock this overcollateralization feature which the team believed would shelter hp from up to the first of losses realized by fop allowed for a more secure investment than a direct loan to abn mr edlund concluded his analysis with a recommendation that hp engage in the transaction in the light of its projected after-tax returns mr edlund would not have recommended that hp take part in the transaction if foreign tax_credits had not been available the transaction was eventually approved by the entire core review team hp submitted that this decision was based on its belief that fop was extremely secure both because abn was a highly creditworthy counterparty and because the preferred shareholder was protected by the overcollateralization feature provided a very attractive after-tax return and could enhance hp’s business relations with abn with respect to future equipment sales and future commercial banking transactions following the core review team’s evaluation of the transaction the heads of hp’s treasury and tax departments recommended the fop transaction to hp’s cfo bob wayman slides prepared to secure the approval of mr wayman indicated that hp would likely exit before the payment of the contingent_interest and showed hp’s term of investment as seven years mr wayman approved the transaction which was thereafter presented to lewis platt hp’s ceo mr platt and mr wayman served as the two members of the executive committee of hp’s board_of directors the executive committee jointly approved the transaction and subsequently executed resolutions authorizing hp to purchase aig-fp’s interest in fop and to enter into swap transactions with aig-fp to hedge against interest and currency risks associated with the transaction v aig-fp and abn capitalize fop fop was incorporated in the netherlands antilles on date and its principal_place_of_business and seat of management was thereafter transferred to amsterdam on date the same day that aig-fp closed the fop transaction with abn aig-fp entered into an agreement to borrow billion dutch guilders nlg from abn and contributed the right to the loan proceeds to nf one a wholly owned subsidiary of aig-fp aig-fp also instructed abn to transfer nlg big_number from aig-fp to nf one nf one transferred the nlg big_number receivable due from abn to fop in exchange 2drafts of the presentation also compare the fop transaction with other similar investments that hp previously considered these drafts refer to a fee that would be paid to aig-fp to participate in the investment for big_number class a common shares big_number class b preference shares class d priority shares warrants to acquire big_number class c preference shares for a price of nlg billion initial warrants and the right to acquire on or before date further warrants with respect to the remaining big_number authorized class c preference shares for their fair_market_value further warrants also on date abn purchased the class a common shares from nf one for nlg billion which was equal to nlg billion less an adjustment that allegedly equaled the fair_market_value of the warrants issued to nf one at the same time the loan from abn to aig-fp was deemed repaid vi the warrants the purpose of the warrants was to qualify fop as a controlled_foreign_corporation for u s tax purposes as the value of the class b preference shares and the class c preference shares subject_to the warrants exceeded of the value of the stock of fop the warrants were exercisable on each of the following dates sec_957 provides t he term controlled_foreign_corporation means any foreign_corporation if more than of -- the total combined voting power of all classes of stock of such corporation entitled to vote or continued upon the occurrence of a change_of control event defined in the shareholders agreement on the second business_day before date and on the second business_day before date warrants not exercised on or before the last business_day in date would expire nonetheless the warrants were never exercised and no class c preference shares were ever issued vii warrant put and call agreements abn and nf one entered into put and call option agreements covering the warrants and the class c preference shares into which the warrants were exercisable under the warrant put option agreement nf one had a right to require abn to pay it an amount equal to the fair_market_value of the warrants as of date if nf one had not exercised the warrants as of that date warrant put option nf one also had the right to put the warrants and the class c preference shares to abn two business days before date warrant put option and upon the occurrence of other defined circumstances including a change in control event if those put options were exercised the price to be paid continued the total value of the stock of such corporation is owned or is considered as owned by united_states_shareholders by abn for the warrants and class c preference shares would be equal to the fair_market_value of the shares on the option exercise date under the warrant call option agreement abn had the right to acquire the warrants and the class c preference shares at their fair_market_value upon the occurrence of a change in u s or dutch tax law resulting in material increases in tax or losses of tax benefits to the class a common shareholder or a change in rules governing capital adequacy or similar requirements of financial institutions causing abn to lose more than of the benefit of its participation in the fop transaction viii loan facility agreement to ensure that fop would have sufficient cash on hand to pay expenses and satisfy its other financial obligations fop entered into a loan facility agreement with abn which was available during the period of date through date or if the warrants were exercised in date then during the period commencing with the warrant exercise and ending on date funds were available under the terms of the loan facility agreement to enable fop to pay expenses and preferred dividends in accordance with its articles of incorporation the parties anticipated that beginning date the base cin interest received by fop would be insufficient to pay dutch taxes other expenses and the preferred dividends thus the loan facility was necessary if fop was to remain a viable functioning entity after ix the parties’ agreements fop nf one and abn entered into a shareholders agreement defining the operating principles of fop and providing for among other things the manner in which abn and nf one would exercise their rights as shareholders clause of the agreement provided that fop was not permitted to carry on any business other than acquiring and holding nlg billion of cins issued by abn and certain of its affiliates investing cash in approved debt instruments referred to as approved assets and satisfying its obligations under the parties’ agreements approved assets were defined in the shareholders agreement as consisting solely of highly rated short-term debt the shareholders agreement further prohibited fop from borrowing in excess of dollar_figure million in the aggregate other than under special purposes contemplated in the liquidity facility scenario from altering its capital structure and from taking any_action inconsistent with the tax ruling obtained from the dutch tax authority abn separately agreed to indemnify the holders of the class b preference shares against adverse u s tax consequences including without limitation loss of foreign tax_credits that might have resulted from adjustments to fop’s dutch income_tax liabilities including adjustments relating to any deviation from the dutch tax ruling the articles of incorporation also provided a dividend reset feature for the preference shares beginning in which would cause the shares b insofar as possible to have a market_value that is equal to their par_value determined by an investment banking firm of international standing x share put and call options abn and nf one also entered into put and call option agreements with respect to the class b preference shares and the class d priority shares the put and call option agreements were included in the shareholders agreement as a transactional document the shareholders agreement obligated the shareholders and fop to undertake such actions as were necessary or appropriate to implement the valid exercise of the put and call agreements 4the shareholder’s agreement further provided the parties shall refrain from seeking or allowing redemption of the common shares the preference class b shares the preference class c shares or the class d shares other than specifically contemplated by the put and call option agreements and the shareholders agreement the put and call options fell into two categories those that became exercisable merely upon the passage of time and those that required the occurrence of particular events that were beyond the control of the parties under the put option agreement nf one had the right to put the class b preference shares and the class d priority shares to abn in date put and in date at an amount defined to be the fair_market_value on the respective option exercise dates nf one’s put rights were also exercisable upon the occurrence of certain circumstances including generally changes in u s or dutch tax laws resulting in material increases in tax or losses of tax benefits to the class b preferred shareholders changes in interest or currency exchange rates causing the aggregate values of the class b preference shares class d priority shares and class c preference shares to be equal to or less than the aggregate value of the class a common shares or changes in law materially altering certain of the class b preferred shareholders rights under fop’s articles of incorporation and the shareholders agreement if this option were exercised for cause before date the prices to be paid_by abn for the class b preference shares and the class d priority shares were formulary amounts that took into account changes in interest rates but not credit risk if the option were exercised on or after date the prices to be paid were equal to the fair market values of the shares on the option exercise date under the call option agreement abn had the right to purchase the class b preference shares and the class d priority shares upon the occurrence of a change in u s or dutch tax law resulting in material increases in tax or losses of tax benefits to the class a shareholder or a change in rules governing capital adequacy or similar requirements of financial institutions causing abn to lose more than of the benefit of its participation in the fop transaction if abn exercised the call option before date the prices to be paid_by abn for the class b preference shares and the class d priority shares were formulary amounts that also took into account changes in interest rates but not credit risk if abn exercised the call option on or after date the prices to be paid were equal to the fair market values of the shares on the option exercise date in sum the put and call options with respect to the class b shares permitted the parties to exit the transaction for cause if because of changes in the law the transaction did not provide either the class b shareholder with its expected tax_benefit or abn with of its expected share of the benefit otherwise the class b shareholder could exit the transaction without cause in january of or by putting its shares to abn for an amount that would effectively represent a return_of_capital xi dividend distributions pursuant to the shareholders agreement abn nf one and fop agreed that fop would retain its earnings and not make any distributions with respect to its shares except in accordance with dividend provisions in fop’s articles of incorporation the relevant provisions of those articles stated that fop could distribute dividends only out of profits of the preceding year or years that were available for distribution the payment of dividends on and liquidation preference of all shares of fop stock ranked junior to all claims of indebtedness of fop for pre-2003 calendar years as the holder of the preference shares aig-fp was entitled to a cumulative variable dividend which was generally equal to of the cash amounts fop received less amounts paid during the year for expenses and dutch taxes article ii of fop’s articles of incorporation specifically provided that such dividends shall be declared payable to the holders of the class b shares as noted supra because of the dividend reset feature in fop’s articles of incorporation beginning in the cumulative variable dividend converted to a floating dividend rate that was intended to cause the preference shares to have a market_value equal to their par_value plus the premium paid on the issuance of the shares in addition if fop earned more than the full amount of contingent_interest from its investments aig-fp would receive one-fifth of that amount as an additional dividend the shareholders agreement specifically required both the voting shareholders and fop to take all actions that might be required to give effect to fop article ii providing for the periodic_payment of class b dividends xii fop management pursuant to clause of the shareholders agreement the administration of fop was entrusted to its management board which initially consisted of four members class b preferred shareholder s were entitled to nominate one member and class a common shareholders were entitled to nominate three members fop engaged abn amro trust co nederland b v abn trust to serve as the manager of fop in this capacity abn trust was responsible for managing fop’s investments and other operations in exchange for a management fee 5hp did not replace aig-fp as an fop managing director until and the shareholder resolution effecting the substitution was not filed until xiii voting rights under fop’s articles of incorporation each of the class a common shares the class b preference shares and the class d priority shares was entitled to cast one vote at fop’s general shareholders meeting accordingly the big_number class a common shares held by abn represented approximately of the voting power and the big_number class b preference and class d priority shares collectively represented approximately of the voting power however pursuant to clause of the shareholders agreement upon the occurrence of a change_of control event the holder of the class b preference shares was exclusively authorized to convene a shareholders meeting to dismiss and nominate any members of the management board as the holder of the class b preference shares deemed appropriate similarly if a change_of control event occurred the class d shareholders were given the authority to convene a shareholders meeting and either cause fop to reduce its capital in order to redeem or repurchase the class b preference shares and the class c preference shares or cause fop to dissolve the shareholders agreement defined the circumstances constituting a change_of control event as follows a the company fails to pay when declared to be due and payable any dividends in whole or in part on the preference shares b the company fails to pay any nl taxes by the original due_date c the company becomes insolvent files a petition in bankruptcy moratorium or similar proceedings d abn amro the manager or any of the issuers fails to perform in any material aspect or is otherwise in material breach of its obligations under this agreement any of the transaction documents or under any instrument or document executed pursuant hereto or thereto or as part of the transactions contemplated hereby or thereby or e the company does not pay any corporate_income_tax in respect of the period to june or december in any year of an amount at least equal to corporate_income_tax on the aggregate of the base interest_paid in respect of the relevant period and the contingent_interest accrued in respect of that period on the cins although the holder of the class b and class d shares did not otherwise have voting control of fop it would hold a majority of the votes at any meeting convened by the class d shareholders in the event fop was dissolved or the class b preference shares were redeemed or purchased the preferred shareholder would receive assuming no warrants were exercised proceeds equal to a formula amount that was designed to compensate it for the present_value of the expected dividends from the transaction plus an amount representing the present_value of the expected foreign tax_credits the formula used to determine the deemed value of the preference shares for purposes of determining the applicable redemption price repurchase price or liquidation preference under the shareholders agreement was the same as that used to determine the preference shares’ liquidation preference under fop’s articles of incorporation xiv the cins article of fop’s articles of incorporation provided that fop was organized for the purpose of investing its assets in cins and other approved debt instruments fop used the nlg billion contributed to it to acquire four cins issued by abn and two abn affiliates aa interfinance bv abn finance affiliate and hollandsche bank-unie nv abn bank affiliate abn guaranteed the cin issued by abn bank affiliate the cin issued by abn finance affiliate was not formally guaranteed by abn but was effectively guaranteed pursuant to a statement under dutch law filed by abn each cin had a maturity_date of date the total interest due on the cins consisted of three parts fixed interest payable semiannually base interest contingent_interest payable on the maturity_date contingent_interest and compounded interest on the contingent_interest payable on the maturity_date while the cins paid interest in nlg the amounts were economically indexed to the u s dollar base interest was computed with reference to fixed u s dollar amounts and paid in nlg on the payment_date using the exchange rate for the interest period which was capped at nlg dollar_figure per u s dollar under the formulaic terms of the cins an additional_amount of base interest payable if the rate exceeded nlg dollar_figure per u s dollar served to partially mitigate the decrease in dollar value of base interest at the capped exchange rate an adjustment would also be made to the amount of base interest in the event of a change in corporate tax_rate in the netherlands contingent_interest was computed on june and december of each year commencing on date and ending on the cins’ maturity_date the terms of the cins provided that the amount of contingent_interest actually payable to the holder of the cins on the maturity_date if any varied contingent_interest would be paid at maturity if the benchmark dutch bond rate exceeded if this rate was between and at maturity the contingent_interest payable would be reduced by a proportionate amount for each basis point below if the bond rate was less than no contingent_interest would be payable if the dutch bond rate equaled or exceeded on date then an additional_amount of nlg equal to dollar_figure million would become payable if abn failed to pay any interest on the cins fop could accelerate the payment of principal and accrued interest two additional factors affected the determination of contingent_interest first if dutch income_tax rates changed the accrual of contingent_interest would change as well second the contingent_interest amount calculated in u s dollars on each semiannual accrual date was converted into nlg on that date at the then- current u s dollar nlg spot_rate this dual currency payment feature allowed fop to avoid the accrual of contingent_interest for u s tax purposes under rules in the then-outstanding proposed_regulations in date aig-fp provided hp with a letter stating that the probability that the 10-year dutch government bond rate would be below on date wa sec_23 on the basis of the prevailing spot 10-year rate and on the basis of both the historical average rate and the derived forward rate during the years through the dutch bond rate never fell below and never exceeded 6the secretary issued proposed_regulations relating to certain contingent debt obligations fed reg date these regulations were proposed to be effective for debt instruments issued on or after days after publication of final regulations the proposed_regulations would not apply to debt instruments that had a dual currency feature and would be subject_to sec_988 final regulations were issued on date t d 1996_2_cb_84 relating to certain contingent payment debt obligations those regulations applied to debt instruments issued on or after date those regulations did not apply to contingent payment debt obligations that also had a dual currency payment feature the complex formulas governing the cin payments were designed such that as long as the exchange rate remained at or below nlg dollar_figure per u s dollar the dollar-denominated base interest obligations remained constant without any adjustment if the u s dollar nlg exchange rate rose above the capped nlg dollar_figure per u s dollar ratio the dollar value of both the base interest payout and the dutch taxes would decrease however the cin interest rate formulas were designed to adjust and increase the base interest and lower the contingent_interest by the same amount so that the dollar value of the difference between the base interest and dutch taxes the after-tax cash available to pay dividends would be nearly the same under all exchange rate scenarios for the first seven years of the transaction the cins were redeemable on or after date at the option of the issuers at their principal_amount together with all the base interest and contingent_interest accrued to the date of redemption assuming for the purpose of computing the accrued contingent_interest that the dutch bond rate equaled or exceeded but was less than xv hp’s acquisition of nf one’s interest in fop after a period of negotiations on date hp purchased the class b preference shares and the class d priority shares from aig-fp for dollar_figure this amount included a premium of more than dollar_figure million over the amount initially paid_by nf one hp through its wholly owned subsidiary hewlett- packard europe b v hp europe purchased the initial warrants and the rights to acquire future warrants for dollar_figure cash hp and aig-fp also negotiated a purchase_price_adjustment clawback adjustment as part of the share purchase agreement which obligated aig-fp to return a portion of the premium to hp if the fop transaction terminated before its intended term under certain defined circumstances such circumstances included the transaction’s ending because of a change in tax law a valuation event or another change in law this adjustment essentially represented a rebate of the premium hp paid to aig-fp to compensate hp in the event the desired tax results of the transaction were not realized in connection with the fop transaction hp entered into accession agreements pertaining to the agreements that nf one had previously entered into with abn and fop as a result of these agreements hp effectively stepped into the shoes of nf one with respect to the fop transaction including the shareholders agreement and the put and call options on the shares before entering the transaction hp never had any direct discussions with abn regarding the fop transaction however in a letter dated date abn advised hp that it would be amenable to discussing certain proposed amendments to the governing documents in the transaction and that in principle it did not have objections to any of them the amendments addressed in the letter included removal of the right of the class d priority shareholder under the shareholders agreement to cause fop to repurchase the preference shares on the occurrence of a change_of control event substitution for an existing cin of a cin issued by an abn affiliate that did not benefit from the statutory guaranty of abn and providing for additional warrants nonetheless hp closed its purchase of aig-fp’s interest in fop without any transactional documents’ having been amended shortly after hp acquired its interest in fop abn transferred all of its class a common shares and assigned all its rights and obligations under the fop transaction documents to a wholly owned netherlands antilles subsidiary xvi hedging arrangements it was a common practice for hp to enter into hedging arrangements to avoid risks associated with complicated transactions accordingly aig-fp and hp entered into a master swap agreement dated date aig-fp’s obligations under the hedging agreements were guaranteed by its parent aig through these agreements hp changed the interest-rate risk and reduced the exchange-rate risk associated with its participation in fop a interest rate and currency swap hp entered into hedging arrangements with aig-fp to convert the interest rate on its expected dividends from a fixed to a floating rate and to reduce its currency exchange rate risk associated with the fop transaction specifically the assets in fop consisted mainly of the cins which paid u s dollar-linked interest at a fixed rate therefore the dividends hp anticipated receiving on the class b preference shares would also be based on a fixed interest rate this exposed hp to the risk that interest rates would increase causing the value of its interest to decline in addition the redemption value of the class b preference shares as well as the liquidation preference of the class b preference shares after date was equal to a fixed number of nlg so that if the nlg declined against the u s dollar hp could lose money when it sold or redeemed those shares in order to hedge against these two risks hp entered into the interest rate and currency transaction with aig-fp swap under the swap hp agreed to pay aig- fp amounts equal to the anticipated accrued dividends on the class b preference shares at six-month intervals and nlg million on date in return aig-fp agreed to pay hp amounts based on six-month u s dollar- libor london_interbank_offered_rate le sec_188 basis points computed on a notional amount of dollar_figure at six-month intervals and dollar_figure on date by entering into the swap hp reduced the foreign exchange rate exposure inherent in the class b preference shares and converted its fixed-rate return on its class b preference shares to a floating-rate return b foreign exchange currency option transaction hp and aig-fp also entered into a foreign exchange currency option agreement fx option to hedge against the remaining currency-related risk affecting the u s dollar amount of foreign taxes expected to be paid_by fop independent of base interest_income distributions the class b preferred shareholder’s expected tax_credit benefits were exposed to exchange-rate risk specifically if the exchange rate rose above nlg dollar_figure per u s dollar the u s dollar amount of fop’s taxes would decrease and correspondingly the tax_credits to hp would also be reduced hp paid aig-fp dollar_figure million for the option to put to aig-fp on each anticipated interest payment_date an amount of nlg equal to three times the amount of dutch income taxes in u s dollars that hp anticipated would be allocated to it as an indirect result of fop’s receipt of that interest payment the hedge served to maintain the value of the expected tax_credits irrespective of the level of exchange rates this agreement expired on date during the course of the transaction the nlg u s dollar exchange rate never exceeded as a result the provisions of the cins that reduced the total interest_income and that shifted some contingent_interest to pay base interest never came into effect similarly the fx option never went into the money and was allowed to lapse according to its terms c swaptions there was also an interest rate risk with respect to the warrants that hp acquired this risk existed because the preferred dividend payable on the class c preference shares into which the warrants were exercisable was based in part on a fixed rate which caused the value of the warrants to fluctuate as interest rates changed to hedge this risk one of hp’s subsidiaries sold two interest_rate_swap options swaptions to aig-fp for dollar_figure exercisable by aig-fp in date and date hp received from aig-fp dollar_figure for the swaption and dollar_figure for the swaption xvii fop’s activities fop used its income to pay expenses including dutch taxes and other obligations arising from its operations and distributed remaining income to its shareholders in accordance with the dividend distribution provisions of its articles of incorporation the management board appointed ernst young accountants a norwegian affiliate of ernst young llp to serve as auditors of fop fop’s financial statements were prepared in accordance with generally_accepted_accounting_principles for the netherlands and in conformity with the netherlands civil code in computing its dutch income_tax_liability for each year fop recognized approximately the same amounts of contingent_interest and compound interest as it did for financial statement purposes the following chart sets forth the u s dollar equivalents of the interest amounts fop received and accrued for dutch financial statement purposes from through the u s dollar equivalents were obtained by applying the foreign_currency exchange rates hp reported in forms information_return of u s persons with respect to certain foreign_corporations filed for years through year ended dec exchange rate base interest contingent_interest compound interest total interest nlg usdollar_figure nlg usdollar_figure nlg usdollar_figure usdollar_figure eur usdollar_figure eur usdollar_figure eur eur usdollar_figure eur usdollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in accordance with the dutch tax ruling fop estimated its dutch income_tax_liability for each year and made semiannual payments of tax in nlg the annual amount of fop’s dutch income_tax payment as calculated on december of each year and in u s dollar equivalents was as follows dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for for a period in and in abn trust invested fop’s excess cash in nlg securities instead of u s dollar securities as required by the shareholders agreement as a result of this error fop obtained a lower return on its assets than it would have if the required investments had been made because of this breach to the shareholders agreement abn made a payment of dollar_figure to fop to compensate fop for abn trust’s mismanagement xviii hp’s reporting of the fop transaction for u s tax purposes throughout the years in issue fop distributed substantially_all of its earnings_and_profits as computed by hp for u s tax purposes as holder of the class b preference shares hp received of the amounts available for distribution by fop in each year hp received distributions characterized as dividends net of withholding_tax of dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for hp claimed foreign tax_credits attributable to withholding taxes paid to the dutch tax authority for the fop distributions as follows dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for the amounts set forth for withholding taxes for and were paid to the dutch tax authority in the required periods but were withheld by fop in hp reported the amounts for direct foreign tax purposes in each of the years indicated hp reported the following amounts as gross dividends received from fop dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for at all relevant times hp owned or more of the voting_stock of fop within the meaning of sec_902 hp reported indirect foreign tax_credits with respect to the dutch taxes fop paid under sec_902 and also reported income equal to the amount of the reported indirect foreign tax_credits as required under sec_78 the amounts of indirect foreign tax_credits and sec_78 income that hp reported with respect to fop for the taxable years at issue are as follows dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for the foreign tax_credits hp claimed with respect to fop did not reduce hp’s tax_liabilities in through because of the limitations set forth in sec_904 hp did however report the sec_78 gross-up in its income for each of these years hp also filed a refund_suit in the u s district_court for the northern district of california seeking to carry back portions of its unused fop foreign tax 7as noted supra the sec_78 adjustments increased petitioner’s alternative_minimum_tax liabilities for all three years in issue credits to prior years remaining unused tax_credits attributable to the fop transaction were carried forward to future tax years xix hp’s exit from fop a exercise of warrant put options and related swaptions in date hp exercised the warrant put option which required abn to pay it the fair_market_value of the unexercised warrants that hp held as of the option exercise date as a result of the exercise hp received nlg big_number equivalent to dollar_figure hp’s exercise of the option did not reduce the number of warrants that it held and hp retained the right to exercise another put option with respect to the warrants in date contemporaneous with hp’s exercise of the warrant put option aig- fp exercised the swaption that hp had previously sold to it as a result of the exercise hp paid the same amount nlg big_number equivalent to dollar_figure to aig-fp in the fall of discussions began with abn regarding hp’s right to put the initial warrants to abn pursuant to the warrant put option agreement a dispute arose between hp and abn concerning the proper valuation methodology for the initial warrants aig-fp was in an analogous position with respect to its interest in a similar transaction with abn at that same time abn took the position that the calculation for valuing the initial warrants should be performed on an after-tax basis on the grounds that abn could not deduct for dutch tax purposes the payment due to hp on exercise of the put option hp and aig-fp each asserted that the valuation should be calculated on a pretax basis because that methodology was used to determine the value hp was required to pay aig-fp under the swaption agreement the dispute concerning the proper valuation methodology for the initial warrants lasted approximately two months during this time hp engaged dutch legal counsel and sought the assistance of third parties including representatives of aig-fp to help resolve the dispute in date the parties compromised and agreed to use abn’s valuation methodology for the initial warrants abn as a result agreed to extend both the dividend reset date of the class b preference shares for one additional year and hp’s put right covering the class b preference shares and the class d priority shares to or b the termination of hp’s interest in fop in date hp europe transferred the warrants to hp’s wholly owned indirect subsidiary hewlett-packard nederland investments b v hpni a controlled_foreign_corporation later that month hpni exercised the warrant put option and sold all of the warrants to abn for eur big_number equivalent to dollar_figure in addition on date aig-fp exercised the swaption that hp had previously sold to aig-fp as a hedge against interest-rate risk associated with the potential exercise of the warrants as a result of the exercise an indirect foreign_subsidiary of hp made a payment to aig-fp of dollar_figure on a worldwide basis hp and its subsidiaries incurred a dollar_figure loss on the exercise of the warrants and related swaptions on date while hp and abn were disputing the proper valuation methodology for the warrants the fx option transaction between hp and aig-fp terminated the transaction did not result in any payments to hp hp reported a dollar_figure million capital_loss for with respect to the fx option but later concluded that the loss should have been reported as an ordinary_loss or an expense the swap between aig-fp and hp also terminated on date the transaction was settled on date with aig-fp making a net payment to hp on the same date hp entered a second currency exchange transaction with aig-fp which was settled on date the sale of the class b preference shares and the class d priority shares was consummated on date when hp transferred all of its shares in fop to abn for the agreed-upon purchase_price of eur big_number equivalent to dollar_figure as a result of the sale hp reported a long-term_capital_loss for the tax_year ending date of dollar_figure respondent submits that the dollar_figure million claimed loss from the fx option was added to that amount resulting in hp’s reporting a total loss from the sale of shares of dollar_figure in that year respondent further contends that the entire capital_loss reported by hp was carried back to and used in hp’s tax_year on date the cins were redeemed by abn and replaced by a loan to vadrid b v a wholly owned dutch subsidiary of abn at the same time abn sold all of fop’s shares to vadrid b v 8hp now represents that it erroneously reported the dollar_figure million capital_loss from its sale of the fx option on its tax_return and asserts that the loss should have been reported as an ordinary_loss or expense in its pretrial memorandum hp concedes the dollar_figure ordinary_loss or expense is not being carried back to a year before the court and thus does not present an issue the court needs to decide in this case accordingly the only capital_loss remaining at issue in this case is the long-term_capital_loss of dollar_figure hp claimed as a result of selling its interest in fop to abn xx expert reports both hp and respondent presented several expert witnesses at trial the experts analyzed among many aspects of the fop transaction the substance of hp’s interest in fop we briefly describe the expert reports of particular import to our decision a hp’s expert hp submitted an expert report prepared by harm-jan de kluiver an expert in dutch corporate law mr de kluiver’s report focused on the differences between shareholders and creditors of companies under dutch and netherlands antilles law as applied to the fop transaction mr de kluiver noted that before a change in dutch law on date the shareholders agreement had no corporate effect even though it was binding on the parties according to contract law principles nonetheless when evaluating the substance of the investment including the supplemental rights afforded the shareholders by the shareholders agreement mr de kluiver concluded that the holders of class b preference shares would be considered equity holders under applicable law in reaching this conclusion mr de kluiver interpreted fop’s articles of incorporation as providing the managing board_of fop with discretionary power to declare dividends to hp b respondent’s expert respondent submitted an expert report prepared by mr ross an expert in economics mr ross determined that while the class b preference shares were designated preferred shares they had fundamental characteristics of a loan because fop was required pursuant to its articles of incorporation and the shareholders agreement to make periodic_payments to the holder of those shares it was this characteristic mr ross concluded that distinguished the class b preference shares from preferred_stock mr ross also testified that he believed that mr de kluiver misconstrued fop’s articles of incorporation when opining on fop’s obligation to declare dividends rendering mr de kluiver’s opinion flawed hp filed timely petitions in this court the cases were subsequently consolidated and a partial trial was held on september in washington d c concerning hp’s interest in fop and related agreements with counterparty abn and aig-fp opinion this case rests on the substance of hp’s investment in fop respondent asserts several arguments each with the aim of disallowing hp’s claims of foreign tax_credits arising from the fop transaction as well as a capital_loss from the sale of its investment respondent’s primary assertion as revealed on his form a explanation of items for hp’s and tax years is that hp’s investment is more appropriately characterized as debt rather than equity for federal_income_tax purposes we agree with this assertion and further find that hp is not entitled to deduct a capital_loss for the sale of its interest in fop as noted supra we need not address respondent’s other arguments i burden_of_proof the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the commissioner’s determinations are incorrect rule a 290_us_111 in general the burden_of_proof with regard to factual matters rests with the taxpayer under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax and meets other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue hp has not alleged that sec_7491 applies or established its compliance with its requirements therefore the burden_of_proof remains on hp see rule a 9if we disallow hp’s claims of foreign tax_credits adjustments to petitioner’s sec_78 income correspondingly follow ii debt versus equity the parties disagree about whether hp’s investment in fop should be treated as equity or as debt for federal_income_tax purposes hp asserts that it made an equity_investment in fop whereas respondent argues that hp merely advanced funds to fop and expected a return consisting of principal and predetermined interest payments classification of an interest as debt or equity must be considered in the context of the overall transaction 827_f2d_1409 9th cir substance not form controls the characterization of a taxable transaction courts will not tolerate the use of mere formalisms solely to alter tax_liabilities id pincite citations omitted dollar_figure generally the focus of the debt- 10see also 293_us_465 494_f3d_404 3d cir to determine whether a given transaction constitutes a loan the substance rather than the form of the transaction is controlling aff’g tcmemo_2005_233 459_f3d_220 2d cir am underwriters inc v commissioner tcmemo_1996_548 in tifd iii-e the u s court_of_appeals for the second circuit found that the district_court erred in accepting at face value artificial constructs of the partnership_agreement without examining all of the circumstances to determine the true nature of the purported partners’ interest in the partnership the court remanded to the district_court for consideration of the taxpayer’s further argument that regardless of the outcome of the totality of the circumstances inquiry the purported partners qualified as partners under sec_704 the district_court relying on the previously established trial record continued versus-equity inquiry narrows to whether there was an intent to create a debt with a reasonable expectation of repayment and if so whether that intent comports with the economic reality of creating a debtor-creditor relationship 61_tc_367 the key to this determination is primarily the taxpayer’s actual intent as revealed by the circumstances and condition of the transfer 748_f2d_1365 9th cir rev’g tcmemo_1983_120 424_f2d_1330 9th cir see also 532_f2d_1204 8th cir in resolving debt-equity questions both objective and subjective evidence of a taxpayer’s intent are considered and given weight in the light of the particular circumstances of a case dollar_figure continued ruled that the purported partners qualified as legitimate partners under that provision 660_fsupp2d_367 d conn on appeal the court_of_appeals held that the same evidence which compelled the conclusion that the purported partners’ interest was so markedly in the nature of debt that it did not qualify as a bona_fide equity participation also compelled the conclusion that such interests were not capital interests under sec_704 666_f3d_836 2d cir 11this is a factual issue to be decided upon all the facts and circumstances in each case see 322_f2d_956 9th cir aff’g tcmemo_1962_6 the u s court_of_appeals for the ninth circuit12 has listed the following factors for determining whether an advance to a corporation gives rise to a bona_fide debt as opposed to an equity_investment the labels on the documents evidencing the alleged indebtedness the presence or absence of a maturity_date the source of payments the right of the alleged lender to enforce payment participation in management a status equal to or inferior to that of regular corporate creditors the intent of the parties the adequacy of the supposed borrower’s capitalization whether stockholders’ advances to the corporation are in the same proportion as their equity ownership in the corporation the payment of interest out of only dividend money and the borrower’s ability to obtain loans from outside lenders a r lantz co f 2d pincite citing o h kruse grain milling v commissi279_f2d_123 9th cir aff’g t c memo dollar_figure the list is not exclusive 12an appeal in this case would lie to the u s court_of_appeals for the ninth circuit absent a stipulation to the contrary and accordingly we follow the law of that circuit see 54_tc_742 aff’d 445_f2d_985 10th cir 13other courts have identified and considered similar factors in deciding questions of debt versus equity see eg 532_f2d_1204 8th cir factors 464_f2d_394 5th cir factors am offshore inc v commissioner 97_tc_579 factors and no factor is determinative see 204_f3d_1228 9th cir aff’g tcmemo_1998_121 see also 326_us_521 there is no one characteristic not even exclusion from management which can be said to be decisive in the determination of whether the obligations are risk investments or debts as a preliminary matter hp submitted that its put right agreement should not be integrated with the terms of its preference shares for purposes of characterizing the interest as equity or debt because the right was not enforceable against the issuer of the preference shares fop but rather against a shareholder abn dollar_figure hp refers us to n refrigerator line inc v commissioner 1_tc_824 and 52_tc_867 aff’d 435_f2d_118 6th cir for its asserted proposition that third-party agreements are irrelevant to our debt-versus-equity inquiry however in hp’s rebuttal expert report dr carron writes in general derivative contracts that are entered into contemporaneously with and between the same parties as sic a given security may appropriately be considered in combination when analyzing the economic characteristics of that security consequently i will consider the class b shares the put option and the call option as if they were a single security in my analysis of the economic characteristics of the class b shares in n refrigerator line inc v commissioner t c pincite the taxpayer corporation issued certificates called preferred_stock certificates guaranteeing to the preferred stockholders of taxpayer the prompt payment of preferred_stock dividends as they accrued whether earned or declared or not and the ultimate redemption and or purchase of such preferred_stock within twenty years from the date_of_issue thereof at dollar_figure per share plus accrued and unpaid dividends if not sooner redeemed shortly thereafter in a separate agreement the holder of the common_stock guaranteed the payment of dividends and ultimate redemption of the preferred_stock id pincite we held that the relationship of the corporation and the stockholders was unaffected by the separate guaranty and stated that security of payment springs not from the preferred shareholder’s relationship with the taxpayer corporation but from the contract of guaranty executed by the holder of the common_stock a contract of guaranty is an undertaking separate and distinct from the principal obligation the debtor is not a party to the guaranty and the guarantor is not a party to the principal obligation and there is no privity between them id pincite in ragland inv co v commissioner t c pincite we upheld a taxpayer’s classification of an instrument as preferred_stock despite a letter agreement where majority shareholders of the corporation agreed to ‘take all actions within their power and authority’ to cause the corporation to redeem the preferred_stock within years from issuance citing n refrigerator line inc v commissioner t c pincite we deemed it significant that the corporation as distinguished from some of its shareholders in their individual capacities was not obligated to redeem the preferred_stock ragland inv co v commissioner t c pincite a failure to redeem in such a case would not have resulted in a cause of action against the corporation id the present circumstances are distinguishable from those in the aforementioned cases the put agreement was one of many transactional documents signed as a package at the fop closing and is referenced in the shareholders agreement unlike the corporations in both n refrigerator line inc and ragland inv co fop was a party to the shareholders agreement and was specifically obligated to take all necessary or appropriate actions to implement the valid exercise of the put option agreement these facts are more analogous to those in 111_f2d_809 9th cir aff’g 15cf 172_f2d_904 10th cir finding that the shareholders’ separate agreement with the creditor guaranteeing that the shareholders would purchase preferred shares in certain amounts should be construed together with other contemporaneous writings in determining the taxable character of the obligations they impose rev’g a memorandum opinion of this court b t a in that case a fruit company sought to purchase the businesses of some of its competitors id in order to facilitate the transaction the fruit company and the competitors agreed to incorporate a new entity with the competitors transferring their properties to the new corporation in return for preferred_stock id in preincorporation contracts with the competitors the fruit company agreed to cause the new corporation to enter into an agreement under the terms of which it shall agree to retire and redeem all of the preferred_stock issued hereunder in the amount of five per cent thereof per year so that all of the stock so issued shall be retired in twenty equal annual installments the fruit company hereby guarantees that the said preferred_stock shall be so retired within said period and guarantees the performance by the corporation of its agreement to so retire said preferred_stock within said period id after incorporation the new entity formally ratified and adopted the contracts made by the fruit company id pincite in holding that the payments from the new corporation to its investors were interest the court noted that the controlling feature of the debt-versus-equity inquiry in that case was the existence of the obligation not its source id the court concluded that the new entity’s assumption of the preincorporation contracts obligated it to make predetermined periodic_payments and to redeem the shares this was sufficient to characterize the payments as interest id in the present case fop as a party to the shareholders agreement in effect ratified and became subject_to the provisions of the agreement nonetheless hp contends that even if the shareholders agreement functioned to connect fop to the put option it placed no obligation on fop to effect the put making the facts of this case incongruous with those in palmer stacy-merrill inc hp reaches this conclusion by construing the necessary or appropriate language in the agreement as merely a promise by fop not to interfere in the valid exercise of the option agreements by redeeming or allowing a redemption of the shares subject_to the put option agreements this interpretation is flawed the latter half of the clause which obligated fop to take necessary or appropriate actions to implement the put option specifically addresses hp’s assertion fop abn and hp shall refrain from seeking or allowing redemption of the common shares the preference class b shares the preference class c shares or the class d shares other than specifically contemplated by the put and call option agreements and the shareholders agreement it is apparent in the light of the qualifying language of the excerpted passage that the parties intended the necessary or appropriate text to encompass obligations more significant than simply requiring fop to avoid interfering with the contemplated exercise of the put option the fop transaction was meticulously structured to preclude fop from issuing additional stock carrying on any nonspecified business dissolving forming subsidiaries petitioning for bankruptcy and so on there were essentially no actions that fop could initiate which would undermine the put agreement yet the necessary or appropriate language was explicitly inserted in the shareholders’ agreement the only reasonable purpose of this provision when viewing the fop transaction as a whole was to inextricably connect fop to the exercising of the put option cognizant of these unique facts and circumstances we interpret the shareholders agreement as obligating fop either jointly or secondarily to effect the put optiondollar_figure accordingly like the court in palmer stacy-merrill inc we will construe the put option as well as other agreements expressly listed in the shareholders agreement as integrated pieces of the overall transaction hardman f 2d pincite when evaluating the proper characterization of hp’s investment in fop 16if fop did not effect the put option when necessary or appropriate for instance if abn refused to implement the put agreement and was in breach of contract we find hp would have legal recourse against fop cf 52_tc_867 aff’d 435_f2d_118 6th cir a analysis of the debt-versus-equity factors the parties addressed only a select number of the aforementioned factors considered by the court_of_appeals for the ninth circuit in a debt-versus-equity inquirydollar_figure nonetheless we endeavor to apply all the factors to the fop transaction to determine the proper character of hp’s investment the labels on the documents factor the issuance of a stock certificate indicates an equity contribution whereas the issuance of a bond debenture or note indicates a bona_fide indebtedness hardman f 2d pincite it is uncontested that hp’s investment in fop was in form equity nonetheless formal documentation is not controlling 95_tc_257 the substance of the transaction is controlling not the form in which it is cast or described litton bus sys inc v 17because of the myriad of factual circumstances under which debt-equity questions can arise not all of the factors are relevant to each case 74_tc_476 18we are further guided by the exhortation of the court of the appeals for the ninth circuit in 424_f2d_1330 9th cir an objective expression of intent as contained in the documentation of an advance of money is generally not to be afforded special weight it alone continued commissioner t c pincite a valid loan may exist even where there is no formal debt_instrument 497_f2d_862 3d cir aff’g tcmemo_1972_238 am processing sales co v united_states ct_cl 371_f2d_842 74_tc_60 am underwriters inc v commissioner tcmemo_1996_ accordingly while this factor weighs in favor of equity treatment for hp’s investment its value is diminished in the light of our review of the overall transaction discussed further infra see laidlaw transp inc v commissioner tcmemo_1998_232 a n attempt to characterize a transaction by its labels may not be well taken in light of the facts and circumstances of the case dollar_figure continued cannot be controlling of the debt-equity issue i n resolving a debt- equity question we must deal with substance and reality and not mere form pure gimmicks of form to shield the real essence of a transaction cannot control citations omitted 19where the form of the advance does not correspond to the intrinsic economic nature of the transaction labels are not an accurate expression of the subjective intention of parties to a transaction and lose their meaning todd v commissioner t c memo provost v commissioner tcmemo_2000_177 see also 398_f2d_694 3d cir presence or absence of a fixed maturity_date and hp’s creditor rights factor sec_2 and the presence of a fixed maturity_date indicates a fixed obligation to repay a characteristic of a debt obligation the absence of the same on the other hand would indicate that repayment was in some way tied to the fortunes of the business indicative of an equity advance estate of mixon f 2d pincite see 93_tc_382 dollar_figure hp correctly asserts that there was no mandatory redemption provision under which fop was obligated to purchase hp’s interest nonetheless respondent counters that hp had a right under the put option agreement to sell its class b preference shares to abn for their fair_market_value in january of or and that the put date effectively serves as the investment’s maturity_date see 52_tc_607 it may be clear from the surrounding circumstances that there is in effect a fixed maturity_date even in the absence of such a contractual provision 20we are cognizant that preferred_stock may be structured to have a maturity_date see 56_tc_556 aff’d without published opinion 474_f2d_1338 3d cir nonetheless the presence of a maturity_date remains a significant consideration in our overall inquiry id hp in turn cites 135_tc_424 for the proposition that a specific date on which a put option may be exercisable should not be construed as a maturity_date in media space the taxpayer’s charter granted its preferred shareholders redemption rights beginning on date or any time thereafter id pincite as the redemption date drew near the taxpayer and the preferred shareholders entered into a series of agreements in which the shareholders agreed to extend the redemption date in exchange for interestlike forbearance payments id pincite in holding that the payments did not represent deductible_interest payments on indebtedness we noted that the redemption right itself does not create the obligation to pay a principal sum the redemption amount rather the exercising of the redemption right by the shareholders’ written election creates the obligation to pay id pincite emphasis supplied we concluded that without an affirmative election no obligation for payment existed id the underlying facts of media space differ markedly from those in these cases in media space v commissioner t c pincite the shareholders originally agreed to extend their redemption date in an effort to facilitate the corporate taxpayer’s efforts to both negotiate a new financing agreement with fleet bank and maintain existing relationships with vendors subsequent agreements extending the redemption dates further underscore the shareholders’ efforts to uphold the business viability of the corporate entity and render the venture profitable id pincite there was also no predetermined date on which a significant portion of economic benefits of the transaction would essentially terminate necessitating an exit by the shareholders indeed as of date when the last forbearance agreement extension ended the shareholders had not yet made a redemption election id pincite in contrast hp had an economic disincentive to stay in fop after because after that year fop’s dutch taxes on compound deferred contingent_interest would begin to increasingly exceed the base interest that fop received on the cins as a result fop would begin to have negative earnings_and_profits thereby preventing hp from claiming fop’s dutch taxes as u s foreign tax_credits hp’s expert report by dr carron confirms that hp would be unable to claim foreign tax_credits after date rather beginning in that year fop would have to borrow under its liquidity facility with abn to fund its dutch tax_payments similarly abn’s expectation was that at seven years aig-fp or hp would put the shares back to abn and not exercise the warrants consequently abn treated the transaction for regulatory purposes as likely to terminate in abn’s request to the dutch tax authority also reinforces the general understanding of the parties that the put option would be exercised in that request stated that at the moment of a potential loss in the year in all likelihood aig-fp or hp will no longer be a shareholder of fop and abn will own all shares of fop becoming a fiscal entity hp’s claim that it was uncertain as to whether it would exit the transaction in or lacks credibility indeed most of the transactional summaries hp evaluated during its review and approval process reflected that the exit from the transaction should be through a put in year hp has never offered any legitimate financial or business reason sense for remaining in the transaction after the initial put date we find that there was never any serious consideration by hp of extending its interest to and that from the time hp purchased its interest in fop from aig- fp it was apparent that the investment would be limited by a seven-year term accordingly we agree with respondent and conclude that the initial put date in in effect functioned as a maturity_date hp also asserts that even if we were to conclude that the put date serves as a surrogate maturity_date for the investment it was not assured the full return of principal from its investment nor was it provided any rights other than taking over fop if declared dividends were not paid courts have previously indicated that the right to enforce the repayment residing in the entity making the advance is indicative of bona_fide debt estate of mixon f 2d pincite generally the exercise price of the option was the fair_market_value of the shares which in theory could decline if abn’s credit was affected however beginning in the dividend reset provision in the articles of incorporation would cause the shares b insofar as possible to have a market_value that is equal to their par_value respondent asserts that this feature assured hp that the liquidation preference of its class b stock would always equal its par_value of nlg million hp counters by speculating that if fop’s assets became unstable because abn and its affiliates were in bankruptcy or otherwise in financial distress and not paying interest on the cins it is likely that no dividend rate would be sufficient for the investment to have traded at par plus premium respondent advances that the more plausible scenario asserted by hp is that abn might suffer a credit rating downgrade in such a circumstance the dividend reset would simply be greater to account for the additional credit risk and the put would continue to be exercised at par similarly in hp’s posited abn bankruptcy nonpayment of cin interest that would preclude fop from paying a dividend would trigger certain rights to hp enabling it to assure the return of principal the failure by fop to pay dividends on the class b and class c preference shares when due and payable was defined as a change_of control event in the shareholders agreement upon a change_of control event the class d shareholders had exclusive authority to convene a shareholders meeting at which the shareholders could cause fop to reduce its capital in order to redeem or repurchase the class b preference shares and the class c preference shares or cause fop to dissolve although hp as holder of the class b preference shares and the class d priority shares did not otherwise have voting control of fop it would hold a majority of the votes at such a meeting pursuant to fop’s articles of incorporation in the event fop was dissolved or the class b preference shares were redeemed or repurchased hp would be entitled to receive par plus premium on the class b preference shares unpaid dividends and additional_amounts we conclude that the provisions of fop’s articles of incorporation and other various agreements pertaining to fop afforded hp an apparatus to enforce creditor rights the source of payment factor sec_3 and1021 an equity_investment is indicated if any repayment is contingent upon earnings or is to come from a restricted source such as a judgment recovery dividends or profits estate of mixon f 2d pincite calumet indus inc v commissioner t c pincite in such a case the purported lender acts ‘as a classic capital investor hoping to make a profit not as a creditor expecting to be repaid regardless of the company’s success or failure ’ calumet indus inc v commissioner t c pincite quoting 862_f2d_112 7th cir nonetheless the court_of_appeals for the ninth circuit has treated preferred_stock as debt where dividends were paid out of a corporation’s earnings and surplus and the corporation’s sole business consisted of collecting interest on notes from its subsidiaries sufficient to fund dividends and redemptions commissioner v palmer stacy-merrill inc f 2d pincite hp as holder of the class b preference shares was entitled to semiannual payments equal to of the difference between the cash fop received which consisted of the cin base interest and the dutch taxes and expenses it paid article ii of fop’s articles of incorporation provides that dividends shall be 21the tenth factor is essentially the same as the third factor 827_f2d_1409 9th cir declared payable emphasis added to the holders of the class b preference shares effectively negating board discretion on declaring dividends furthermore the shareholders agreement committed the parties to take all such action as may be required to give effect to article ii hp therefore would be afforded legal remedy against both abn and fop if abn failed to perform as required under the shareholders agreement or did not pay interest on the cins hp’s dutch law expert mr de kluiver focused his analysis on article of the articles of incorporation which provides that dividends on the shares of the company may be declared either in cash or property out of the profits of the preceding year or years then available for distribution emphasis added mr de kluiver interpreted this provision as giving discretionary power to fop’s managing board to declare dividends however mr de kluiver neglected to analyze article which provides that dividends shall be payable we find that article merely specifies the constitution of the dividend payment and has no bearing on the managing board’s declaratory powers while payment of the class b preference dividends was contingent on fop’s earnings the transaction was arranged so that fop’s earnings were predetermined fop was restricted by the shareholders agreement in the investments that it could pursue in particular fop could not borrow funds enter into any form of debt or equity agreement or assume any obligations or incur any liabilities other than those contemplated in the contemporaneous transactional agreements and those not in excess of u s dollar_figure in the aggregate nor could fop purchase any assets other than the cins and other highly rated short-term debt the actual dollar amounts fop received were fixed by the terms of the cins thereby assuring that fop would have sufficient earnings to make the agreed periodic_payments to hp absent a default by abn which as discussed supra would trigger hp’s rights to take control of fop and either cause fop to reduce its capital in order to redeem or repurchase the class b preference shares and the class c preference shares or cause fop to dissolve the cin interest rate formulas were designed to adjust and increase the base interest and lower the contingent_interest by the same amount so that the dollar value of the difference between the base interest and dutch taxes the after-tax cash available to pay dividends would be nearly the same under all exchange rate scenarios for the first seven years of the transaction in effect hp was essentially assured of the returns on its investment hp’s contemporaneous profit projections underscore the fact that it never contemplated receiving less than its assumed dividends payments mr brown’s worst-case calculation reflected only an irs disallowance of expected excess foreign tax_credits not an abn default on the cins hp’s dutch law expert’s report gives credence to our analysis on the substance of hp’s investment in fop while concluding that under dutch and netherlands antilles company law the preference shares hp held would be treated as equity the expert noted that the financial risk for the holders of such shares may be limited if the profits of the company are fairly assured e conomically speaking one could argue that holders of such preference shares should be treated as creditors of the company we find that the transactional documents obligated fop to pay hp periodic predetermined amounts and that hp was assured to be repaid the principal_amount of its investment at the end of the transaction’s term if not sooner hp’s rights under such circumstances are more indicative of those of a creditor rather than those of an equity holder 22the supreme court has stated that state laws do not control the application of federal tax law 287_us_103 state law may control only when the federal taxing act by express language or necessary implication makes its own operation dependent upon state law see also williams v commissioner tcmemo_1978_306 state law has no bearing on the determination of dividend status for federal tax purposes aff’d 627_f2d_1032 10th cir participation in management factor the right to participate in the management of a business by the entity advancing funds demonstrates that the advance may not have been bona_fide debt and instead was intended as an equity_investment am offshore inc v commissioner 97_tc_579 hp’s shares collectively represented approximately of fop’s voting power allowing hp to designate one of four board members furthermore absent unusual circumstances including a change in control event certain resolutions required a unanimous shareholder vote including resolutions to amend the articles of incorporation increase capital and liquidate fop these basic rights weigh in favor of equity treatment nonetheless hp did not view these rights as important no evidence was submitted that hp’s representatives ever attended any board meetings it did not formally object to abn trust’s impermissible fop investments it did not replace aig-fp as a fop managing director until and the shareholder resolution effecting the substitution was not filed until the only voting rights of significance to hp were the rights that materialized upon the occurrence of a change_of control event defined in the shareholders agreement after such an event hp was empowered to call a shareholders meeting and as owner of the majority of voting shares at that meeting effectively enforce creditor rights over fop hp cites 469_us_131 characterizing preferred_stock carrying voting rights only in the event of a dividend default as a classic ownership instrument that represented a ‘definite and substantial interest in the affairs of the purchasing corporation’ quoting 296_us_374 for the proposition that preferred_stock by its nature need not afford its holders substantive voting rights while cognizant of this fact we simply note that an investor’s meaningful representation in a company typically through voting rights is indicative of an equity_investment and a factor in our overall inquiry although hp was afforded basic voting rights in fop we find that it did not value those rights furthermore the rights afforded hp after a change_of control event did not meaningfully advance hp’s participation in the management of fop rather they served as a means by which hp would be able to expediently exit the transaction with its investment repaid in full accordingly we ascribe the same weight to hp’s objectively meaningful voting rights as it did over the term of the transaction status relative to other creditors factor whether an advance is subordinated to obligations to other creditors bears on whether the taxpayer advancing the funds was acting as a creditor or an investor estate of mixon f 2d pincite taking a subordinate position to other creditors may suggest an equity_investment see cma consol inc v commissioner tcmemo_2005_16 the parties have stipulated that under fop’s articles of incorporation the payment of dividends on and liquidation preference of all shares of fop stock ranked junior to all claims of indebtedness of fopdollar_figure nonetheless transactional documents prohibited fop from doing anything that would cause fop to have a material creditor in substance hp’s rights would never be subordinated to any creditor’s while fop did engage in some investments it could not incur significant debt or have general creditors hp effectively had first claim to fop’s assets we find these rights are indicative of those of a creditor 23the fact that an obligation to repay is subordinate to claims of other creditors however does not necessarily mean that the purported debt is really equity see am underwriters inc v commissioner tcmemo_1996_548 this is especially true when the advance is given a superior status to the claims of shareholders estate of mixon f 2d pincite the intent of the parties factor t he inquiry of a court in resolving the debt-equity issue is primarily directed at ascertaining the intent of the parties a r lantz co f 2d pincite citing 314_f2d_620 9th cir aff’g in part rev’g in part t c memo the critical factor in finding that an investment is in substance a loan is to ask whether when the funds were advanced the parties actually intended repayment welch v commissioner f 3d pincite citing 266_f2d_698 remanding tcmemo_1957_129 and 109_f3d_56 1st cir aff’g t c memo when hp’s fop investment is viewed in its entirety it becomes clear that hp never intended to absorb the risk of the fop venture rather it sought a definite obligation repayable in any event although hp had the option to remain in the transaction until the tax benefits of the transaction ceased in and hp always intended to exercise its put right with abn the put agreement assured hp that it would receive full repayment of principal in abn the counterparty to the transaction also defined the venture as a seven-year term investment for regulatory purposes the base interest payments on the cins were predetermined and fop was restricted from engaging in any other meaningful business opportunities the cash inflows and outflows were predictable and consistent in the unlikely event circumstances arose which might affect hp’s ability to be made whole the articles of incorporation and the shareholders agreement worked in tandem to provide mechanisms by which hp could assert its creditorlike rights to be repaid in full hp argues that the parties intended that it would receive fop’s preferred_stock and accordingly be treated for tax purposes as an equity holder hp failed to articulate what the parties’ intentions were regarding the actual rights and obligations ascribed to them by their participation in the transaction it is this latter intent which is important to our inquiry see cma consol inc subs v commissioner tcmemo_2005_16 the resolution of a debt versus equity question involves consideration of the substance and reality and not merely the form form used as a subterfuge to shield the real essence of a transaction should not control citing a r lantz co f 2d pincite we find that regardless of the labels placed on hp’s interest in fop all relevant parties were aware from the inception of the transaction that in substance it was a limited term investment of hp’s funds at a specified rate of return to be repaid in full in adequacy of capitalization factor the purpose of examining the debt-to-equity_ratio in characterizing an advance is to determine whether a corporation is so thinly capitalized that it would be unable to repay an advance cma consol inc subs v commissioner tcmemo_2005_16 such an advance would be indicative of venture capital rather than a loan bauer v commissioner f 2d pincite see also 125_tc_72 aff’d in part vacated in part and remanded on other grounds 230_fedappx_526 6th cir the parties did not address this factor nonetheless abn’s substantial capital_contribution was four times greater than hp’s as discussed supra this larger contribution shielded hp from change in control events in effect ensuring that hp would be able to exit the transaction following these unexpected occurrences with its investment repaid in full the capital structure of fop also appeared sufficiently secure to absorb a purchase of hp’s interest in fop pursuant to the put option agreement if necessary or appropriate to the extent this factor is pertinent to our present inquiry it favors respondent’s position whether stockholders’ advances to the corporation are in the same proportion as their equity ownership in the corporation factor if the funds advanced are in proportion to the stockholder’s capital interest it will lend to a finding that the transfer was a contribution_to_capital id pincite the parties did not address this factor the fop transaction was a limited structured investment vehicle funded solely by initial infusions of capital at issue is the characterization of hp’s initial advance to fop accordingly this factor has marginal relevance to our inquiry ability to obtain financing factor t he touchstone of economic reality is whether an outside lender would have made the payments in the same form and on the same terms 89_tc_816 citing 555_f2d_364 3d cir see also calumet indus inc v commissioner t c pincite if a corporation is able to borrow funds from outside sources the transaction has the appearance of a bona_fide indebtedness and indicates that the shareholder acted in the same manner toward the corporation as ordinary reasonable creditors would have acted estate of mixon f 2d at dollar_figure 24the parties did not explicitly address this factor because we surmise their continued the parties do not dispute that at a minimum hp should have reasonably expected its fop investment to offer an annual return of to for the period through the seven-year swap rate at that time was approximately and the seven-year u s government bond rate was in the light of the disparity between hp’s projected returns in the fop transaction and the risk- free returns an investor would receive in the open market it appears clear that regardless of the security of hp’s investment outside lenders would not have lent funds to fop in the same form and on the same terms as hp see segel v commissioner t c pincite nonetheless hp’s investment in fop was premised on the erroneous proposition that the fop transaction would generate indirect foreign tax_credits rendering hp’s return on investment far more favorable when accounting for the presumed foreign tax_credits hp projected an after-u s -tax irr on its investment of undoubtedly the prospect of such a return would be enticing to outside lenders continued assertions regarding this factor would have undermined their respective positions concerning the economic_substance of the transaction cognizant of these unique circumstances we do not believe that this factor is particularly persuasive for either party creditors willing to advance funds to a debtor with the expectation that the returns will be tax advantaged will assuredly accept a lower return on their investment placing significant emphasis on this factor would allow taxpayers’ tax advantaged investments to elude debt characterization solely because their returns were deficient this is particularly true when many other aspects of the transaction bear the indicia of a debt investment accordingly to the extent that this factor is relevant to our inquiry we find that it is neutraldollar_figure b debt-versus-equity conclusion the determination of debt or equity is no mere counting of factors bauer v commissioner f 2d pincite however after considering the above factors we find that hp’s investment in fop exhibited more qualitative and quantitative indicia of debt than equity accordingly we hold that the investment should be treated as a loan for federal_income_tax purposes 25even if we were to find that this factor supports an equity characterization it would not persuade this court to alter our conclusion infra that hp’s investment in fop was in substance debt iii the claimed loss in connection with hp’s exit from the fop transaction sec_165 allows a taxpayer to deduct any loss sustained during the taxable_year and not compensated for by insurance or otherwisedollar_figure to be allowable under sec_165 the regulations provide that the loss must be bona_fide and that substance not mere form shall govern in determining a deductible loss sec_1 b income_tax regs respondent proffers that hp is not entitled to deduct a capital_loss of dollar_figure in connection with its exit from the fop transaction because the loss represents a fee paid to aig-fp to participate in a tax_shelter see 813_f2d_293 9th cir finding that fees spent for the generation of artificial tax losses were nondeductible aff’g 85_tc_127 see also 132_tc_161 payments to implement a transaction that lacked economic_substance were nondeductible aff’d 408_fedappx_908 6th cir mr ross respondent’s expert testified that interest rates increased between the time aig-fp entered into the transaction with abn and the time hp purchased aig-fp’s position in fop therefore respondent asserts the sec_165 provides that losses from sales or exchanges of capital assets are allowed only to the extent allowed under sec_1211 and sec_1212 dollar_figure premium does not represent an appreciation in value of the investment measured from its inception to hp’s purchase but rather a veiled fee to aig-fp respondent also notes that the clawback adjustment which obligated aig-fp to return a portion of the premium to compensate hp in the event the desired tax results of the transaction were not realized underscores the tax_avoidance features of the investment and further illustrates that the premium was in reality a fee paid to participate in a tax_credit generator hp maintaining that it purchased a bona_fide equity_investment in fop simply counters that the loss should be respected under the code hp does not substantively address respondent’s position nor attempt to define the tax treatment of the premium should its interest in fop be appropriately re-characterized as a loan for federal_income_tax purposes the extent to which hp acknowledges the issue is found in footnote in its posttrial reply brief where hp tersely states the court’s characterization of hp’s investment in foppingadreef as debt or equity does not affect the deductibility of the loss hp incurred upon the sale of its interest in foppingadreef to abn hp neither cites any law for this asserted proposition nor submits any factual evidence besides the self-serving testimony of its representatives which might 27we need not accept the taxpayer’s self-serving testimony when the continued shed light on the proper characterization of the premium amountdollar_figure furthermore even if hp were entitled to a deduction or a loss it offered no evidence regarding the proper timing of the deduction we find under such circumstances that hp has failed to satisfy its burden_of_proof for deducting the premium of dollar_figure see rule a see also 308_us_488 deductions are a matter of legislative grace and are construed narrowly soltan v commissioner t c memo finding that the taxpayers failed to substantiate the amount or character of any loss and were accordingly not entitled to a deduction under sec_165 dollar_figure iv conclusion we hold that hp’s investment in fop is more appropriately characterized as a loan for federal_income_tax purposes and hp is not entitled to deduct a capital_loss in connection with its exit from the fop transaction continued taxpayer fails to present corroborative evidence 137_tc_46 28in fact several of drafts prepared to secure the approval of mr wayman unambiguously refer to a fee that hp needed to pay to aig-fp in order to participate in the fop transaction 29our finding that hp has not met its burden_of_proof renders it unnecessary for this court to determine the merits of respondent’s contentions in this matter in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
